DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Comments
Applicants’ response filed on 4/20/2022 has been fully considered. Claims 3, 6 and 10-11 are cancelled and claims 1-2, 4-5, 7-9 and 12-20 are pending.

Reasons for Allowance
Claims 1-2, 4-5, 7-9 and 12-19 are allowed.

The following is an examiner’s statement of reasons for allowance: The reasons for allowance are the same as the reasons for allowance in the Notice of Allowance filed 3/31/2022.
Also, the references cited in the IDS filed 4/20/2022 do not disclose a method of making a card comprising depositing the metallic layer on the pattern embossed on said selected plastic layer to form an embossed metallic layer, forming at least one window within the embossed pattern and wherein the embossed metallic layer acts as a radio frequency shield surrounding the at least one window in combination with the other limitations of claim 1 and depositing the metal layer on the pattern embossed on the base plastic layer to form an embossed metallic layer, selectively modifying the metal layer to form at least one window within the embossed pattern and wherein the embossed metallic layer acts as a radio frequency shield surrounding the at least one window in combination with the other limitations of claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        
/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785